Title: To Thomas Jefferson from John Carey, 30 June 1792
From: Carey, John
To: Jefferson, Thomas



Sir
Pear Street June 30: 92

Encouraged by a Resolution of Congress, of May 25, 1784, allowing Mr. Gordon a free access to certain papers, now in your Office, I beg leave to request a similar indulgence, if you see no impropriety in granting it. If permitted to copy out such of those papers as no longer require Secresy, I would wish to incorporate them, in their proper places, in an abridgment of the Journals of the old Congress, which I mean to publish as soon as I shall have procured a Sufficient number of subscribers. I have the honor to be, with perfect respect, Sir, your most humble Servt.

John Carey

